Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment/Remarks filed 07/11/2022, with respect to the rejection(s) of claim(s) 1,4-6,8-9, 11,14-16, 18-19 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the previous rejection of 4/11/2022  has been withdrawn.  
Objection: Applicant amended claims 1 and 6 to overcome the objection.  The objection of claim 1 and claim 6 has been withdraw.  

Allowable Subject Matter
Claims 1, 3, 6, 8-9, 11, 13,16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on Remarks filed 07/11/2022 and the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 1, the prior art fails to teach or suggest: “receiving, by the server, from a first adapter for the first modality intermediary to the server and the first input device, first standardized inputs for the first user generated by the first adapter, the first adapter generating the first standardized inputs using first  user inputs to the first input device to use the shared interactive environment; receiving, by the server, from a second adapter for the second modality intermediary to the server and the second input device, second standardized inputs for the second user generated by the second adapter, the second adapter generating the second standardized inputs using second user inputs to the second input device to use the shared interactive environment; receiving, by the server, first spatial registration data of the first user from the first adapter, and second spatial registration data of the second user from the second adapter, the first spatial registration data identifying pose information of the first user with respect to a physical environment of the first user and the second spatial registration data identifying pose information of the second user with respect to a physical environment of the second user; -2- 4868-2711-2228.1Atty. Dkt. No. 121439-0140 (FB-040US) updating, by the server, a representation of the shared interactive environment according to (1)the first spatial registration data, (2) the second spatial registration data, (3) the first standardized inputs and (4) the second standardized inputs; and transmitting, by the server, the updated representation of the shared interactive environment for rendering to the first user and the second user ” in combination with all limitations recited in claim 1.
Regarding independent claim 11, the prior art fails to teach or suggest: “receive, from the first adapter for the first modality intermediary to the server and the first input device, first standardized inputs for the first user generated by the first adapter, the first adapter generating the first standardized inputs using first  user inputs to the first input device to use the shared interactive environment; receiving, by the server [[and]] from the second adapter for the second modality intermediary to the server and the second input device, second standardized inputs for the second user generated by the second adapter, the second adapter generating the second standardized inputs using second user inputs to the second input device to use the shared interactive environment; receive first spatial registration data of the first user from the first adapter, and second spatial registration data of the second user from the second adapter, the first spatial registration data identifying pose information of the first user with respect to a physical environment of the first user and the second spatial registration data identifying pose information of the second user with respect to a physical environment of the second user; -4- 4868-2711-2228.1Atty. Dkt. No. 121439-0140 (FB-040US) update a representation of the shared interactive environment according to (1)the first spatial registration data, (2) the second spatial registration data, (3) the first standardized inputs and (4) the second standardized inputs; and transmit the updated representation of the shared interactive environment for rendering to the first user and the second user.” in combination with all limitations recited in claim 11.

Claims 3, 6, 8-9, 13, 16, 18-19 depend either directly or indirectly from independent claims 1 or  11 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619